Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:                                                                  )                          No. 08-05-00335-CV
)
SCI TEXAS FUNERAL SERVICES, INC.,       )                 AN ORIGINAL PROCEEDING
SCIT HOLDINGS, INC., SCI FUNERAL          )                  
SERVICES, INC., and SERVICE                       )                             IN MANDAMUS
CORPORATION INTERNATIONAL,              )
)
                                    Relators.                           )

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relators, Sci Texas Funeral Services, Inc., SCIT Holdings, Inc., SCI Funeral Services, Inc.,
and Service Corporation International, ask this Court to issue a writ of mandamus against the
Honorable Javier Alvarez, Judge of the County Court at Law No. 3 of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex.
1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Although
mandamus is not an equitable remedy, it is largely governed by equitable principles.  Rivercenter
Associates v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993).  One such principle is that equity aids the
diligent and not those who slumber on their rights.  Id.
            By this mandamus proceeding, Relators seek to challenge an April 29, 2005 order imposing
sanctions, but they did not file their mandamus petition until October 19, 2005.  Relators have
provided no explanation for the delay.  We conclude that mandamus relief must be denied because
of laches.  See Furr’s Supermarkets, Inc. v. Mulanax, 897 S.W.2d 442, 443 (Tex.App.--El Paso
1995, orig. proceeding).  Even if Relators had sought mandamus relief earlier, the record before us
does not demonstrate that Respondent clearly abused his discretion.


January 31, 2006                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.